                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 1 of 7




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOE ELTON MOSLEY,                                 Case No. 20-cv-06108-SI
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   8              v.                                       MOTION TO DISMISS
                                   9     G. BOYD TARIN, et al.,                            Re: Dkt. Nos. 17, 18, 22.
                                  10                    Defendants.

                                  11

                                  12          Defendant’s Motion to Dismiss plaintiff’s complaint pursuant to Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure 12(b)(1) and(b)(6) is scheduled for a hearing on January 8, 2020. Under Civil Local Rule

                                  14   7-1(b), the Court determines that this matter is appropriate for resolution without oral argument and

                                  15   VACATES the January 8, 2020 hearing. For the reasons set forth below, the Court GRANTS

                                  16   defendants’ Motion to Dismiss pursuant to Rule 12(b)(1).1

                                  17

                                  18                                            BACKGROUND

                                  19          The following facts are drawn from plaintiff’s complaint and related court documents.2

                                  20

                                  21          1
                                                  Because the Court grants defendants’ Motion to Dismiss for lack of subject matter
                                  22   jurisdiction under 12(b)(1), the Court does not address defendants’ arguments regarding 12(b)(6)
                                       and immunity.
                                  23          2
                                                 Defendants requested that the Court take judicial notice of court documents and docket
                                  24   activity related to plaintiff’s complaint and child support obligations. Dkt. No. 18. The Court
                                       documents include a May 8, 2001 Judgment Regarding Parental Obligations from San Mateo
                                  25   County Court, December 2, 2004 Order Suspending Child Support Payments from San Mateo
                                       County Court, an August 6, 2020 Statement for Registration of California Support Order in the
                                  26   Superior Court of California, County of Contra Costa. Id.
                                               The Court hereby GRANTS defendants’ request for judicial notice. See Rosales-Martinez
                                  27   v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (taking judicial notice of relevant and material court
                                       documents that clarified allegations of plaintiff’s complaint). Moreover, the Court may review
                                  28   evidence from the documents in determining subject matter jurisdiction pursuant to 12(b)(1).
                                       McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988)
                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 2 of 7




                                   1          On May 8, 2001, Judge Greenberg, Superior Court Judge for the County of San Mateo,

                                   2   issued a Judgment Regarding Parental Obligations (“Child Support Judgment”) requiring plaintiff

                                   3   to pay monthly child support in case FAM063876. Dkt. 18 (Exhibit A). On November 30, 2004,

                                   4   Judge McKenna issued an order suspending plaintiff’s child support payments pending plaintiff’s

                                   5   incarceration. Dkt. 18 (Exhibit B). The order stated that monthly child support was to be reinstated

                                   6   upon plaintiff’s release. Id.

                                   7          On July 30, 2018, the Child Support Agency sent an Income Withholding Order/Notice for

                                   8   Support to plaintiff’s employer regarding plaintiff’s child support obligation. Dkt. No. 1 at 42.

                                   9   Plaintiff’s employer was required to give plaintiff a copy of the notice. Id.

                                  10          On February 14, 2019, Judge Holt from the San Mateo Superior Court issued a Short Form

                                  11   Order After Hearing in FAM063876. Id. at 37-38. The order denied plaintiff’s motion to set aside

                                  12   the judgement without prejudice. Id.
Northern District of California
 United States District Court




                                  13          On March 18, 2019, plaintiff sent Judge Holt a “Motion for Dismissal of Arrears” and stated

                                  14   his “Motion for Dismissal of Existing Order . . . . would resolve this placement conflict in this case

                                  15   without the need for further litigation and ensuing expenses.” Id. at 13.

                                  16          On July 10, 2019, plaintiff wrote a letter to the Superior Court for San Mateo County. Id. at

                                  17   13. The letter stated that plaintiff “want[ed] [FAM063876] dismissed immediately” and “[i]f this

                                  18   child support case is not dismissed [within seven days], I’m going to sue the child support agency .

                                  19   . . for fraud and duress.” Id.

                                  20          On July 16, 2019, plaintiff sent a writ of mandamus to the Superior Court for San Mateo

                                  21   County “challenging the child support enforcement agency on the basis of fraud.” Id. at 17. Plaintiff

                                  22   alleged that the Child Support Agency “did not afford [plaintiff] [his] guaranteed right to due

                                  23   process, orally, through the use of video or audio equipment and in writing the following legal

                                  24   consequences thar arise from signing the acknowledgment.” Id. Plaintiff stated “[I] wish this

                                  25   income withholding order and arrears to be terminated immediately based on fraudulent evidence

                                  26   under Coram non judice & due process. [T]his case is unconstitutional on [its] face and must cease

                                  27   and desist wage garnishment and arrears immediately.” Id.

                                  28          Plaintiff sent an undated letter to G. Boyd Tarin and Bria Royal of “San Mateo County
                                                                                         2
                                             Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 3 of 7




                                   1   DCSS.” Id. at 51-53. In the letter, plaintiff said that he was “making a special appearance on

                                   2   December 18, 2019” because of the “Declaration to Request for Order Form” and claimed that he

                                   3   did not owe child support. Id. at 51. Plaintiff stated that G. Boyd Tarin and Bria Royal were

                                   4   committing fraud and were dismissing plaintiff’s due process rights. Id. at 52. Plaintiff also stated

                                   5   that he would file a lawsuit against G. Boyd Tarin and Bria Royal “if this case is not dismissed with

                                   6   prejudice on [December 18, 2019].” Id.

                                   7           On March 3, 2020, plaintiff filed a complaint in the Northern District of California, alleging

                                   8   that defendants G. Boyd Tarin3 and Contra Costa County were “still garnishing [plaintiff’s] property

                                   9   illegally . . . [and] continue to keep stealing [plaintiff’s] property with aggravated [i]dentity [t]heft.”

                                  10   Dkt. No. 1 at 5. Plaintiff claims that there was a “fraud garnishment of [plaintiff’s] property” for

                                  11   child support and that he was “never given due process.” Id.

                                  12           On August 6, 2020, a Statement for Registration of California Support Order (“Statement of
Northern District of California
 United States District Court




                                  13   Support Order”) was filed in case F20-00523 at the Superior Court for County of Contra Costa. Dkt.

                                  14   No. 18 (Exhibit C). The Statement of Support Order transferred plaintiff’s case from San Mateo to

                                  15   Contra Costa County for enforcement of plaintiff’s child support obligations. Id. Docket activity

                                  16   for F20-00523, County of San Mateo v. Joe Elton Mosley, shows that plaintiff was served the

                                  17   Statement for Registration of California Support Order on August 24, 2020. Dkt. No. 18 (Exhibit

                                  18   D).

                                  19                                           LEGAL STANDARD

                                  20           When considering a motion to dismiss pursuant to Rule 12(b)(1), the Court is not restricted

                                  21   to the face of the pleadings and may review any evidence to resolve factual disputes concerning the

                                  22   existence of jurisdiction.     McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988).

                                  23   Consideration of material outside the pleadings does not convert a Rule 12(b)(1) motion into one

                                  24   for summary judgment. Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir.1983).

                                  25   The plaintiff has the burden of proving subject matter jurisdiction. Robinson v. United States, 586

                                  26   F.3d 683, 685 (9th Cir. 2009) (citing Rattlesnake Coal. v. E.P.A., 509 F.3d 1095, 1102 n.1 (9th

                                  27

                                  28           According to defendants’ Motion to Dismiss, G. Boyd Tarin is an attorney for Contra
                                               3

                                       Costa County. Dkt. No. 17 at 13.
                                                                                     3
                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 4 of 7




                                   1   Cir.2007)). When evaluating subject matter jurisdiction, the Court does not attach “presumptive

                                   2   truthfulness” to plaintiff’s allegations. Id. (citing Augustine v. United States, 704 F.2d 1074, 1077

                                   3   (9th Cir.1983)).

                                   4

                                   5                                              DISCUSSION

                                   6          Defendants argue that Younger Abstention and the Rooker-Feldman Doctrine bar the Court’s

                                   7   jurisdiction under Federal Rule of Evidence 12(b)(1). Dkt. No. 17. Plaintiff did not respond to

                                   8   defendants’ jurisdictional arguments in plaintiff’s response to defendants’ motion to dismiss.4 Dkt.

                                   9   No. 22. The Court discusses each doctrine below.

                                  10

                                  11          A.       Younger Abstention

                                  12          Defendants argue that Younger Abstention applies because plaintiff’s claim involves a
Northern District of California
 United States District Court




                                  13   challenge to “ongoing wage garnishment proceedings” in state court. Dkt. No. 17 at 11-12. The

                                  14   Court agrees with defendants’ argument.

                                  15          In Younger, the United States Supreme Court “‘espouse[d] a strong federal policy against

                                  16   federal-court interference with pending state judicial proceedings.’” H.C. v. Koppel, 203 F.3d 610,

                                  17   613 (9th Cir.2000) (quoting Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457 U.S.

                                  18   423, 431 (1982). Younger Abstention has been applied to state civil proceedings where important

                                  19   state interests are involved. Middlesex County Ethics Committee v. Garden State Bar Ass'n, 457

                                  20   U.S. 423, 432 (1982). Therefore, Younger requires a federal court to abstain from jurisdiction when

                                  21   state proceedings “(1) are ongoing, (2) are quasi-criminal enforcement actions or involve a state's

                                  22   interest in enforcing the orders and judgments of its courts, (3) implicate an important state interest,

                                  23   and (4) allow litigants to raise federal challenges.” ReadyLink Healthcare, Inc. v. State

                                  24   Compensation Ins. Fund., 754 F.3d 754, 758 (9th Cir. 2014).

                                  25          Plaintiff’s complaint appears to challenge the ongoing enforcement of child support in case

                                  26   F20-00523, County of San Mateo v. Joe Elton Mosley. See Dkt. No. 1 at 5 (alleging defendants

                                  27

                                  28          4
                                                  Plaintiff’s opposition pleading, Dkt. 22, was titled “Motion to Dismiss Child Support.”
                                                                                           4
                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 5 of 7




                                   1   were “still garnishing [plaintiff’s] property illegally” for child support); Dkt. No. 22 (alleging fraud

                                   2   by “San Mateo Child Support Agency” and garnishing wages from plaintiff’s estate without

                                   3   plaintiff’s permission); Dkt. No. 18 (Exhibit D) (docket activity for F20-00523).

                                   4          The Court finds that Younger requires the Court to abstain from plaintiff’s case. Plaintiff’s

                                   5   case involves ongoing state child support enforcement proceedings that began in San Mateo County

                                   6   on May 8, 2001 and were transferred to Contra Costa County on August 6, 2020. Dkt. No. 18

                                   7   (Exhibit A); (Exhibit C). The child support enforcement proceedings involve the state’s important

                                   8   interest in enforcing child support orders and collecting child support payments. See H.C. ex. Rel.

                                   9   Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000) (“A state has a vital interest in protecting ‘the

                                  10   authority of the judicial system, so that its orders and judgments are not rendered nugatory.’ . . . This

                                  11   is a particularly appropriate admonition in the field of domestic relations, over which federal courts

                                  12   have no general jurisdiction . . . and in which the state courts have a special expertise and
Northern District of California
 United States District Court




                                  13   experience.”); see also Agustin v. County of Alameda, No. 06-15323, 2007 WL 1675953 at **1 (9th

                                  14   Cir. June 11, 2007) (affirming case dismissal under Younger Abstention doctrine where state court

                                  15   action to collect child support payments “implicate[s] important state interests.”); Knight v. Maleng,

                                  16   No. ED EV 18-0202, 2018 WL 4694042 at *1 (9th Cir. Jan. 25, 2001) (holding that the state’s

                                  17   interest in child support proceedings justified Younger abstention). Finally, docket activity in the

                                  18   ongoing enforcement proceedings indicates that plaintiff has an adequate opportunity to litigate his

                                  19   federal claims relating the state court proceedings. Dkt. No. 18. (Exhibit D). Therefore, the Court

                                  20   must abstain from jurisdiction of plaintiff’s challenge to the ongoing enforcement of the San Mateo

                                  21   child custody order.

                                  22

                                  23          B.      Rooker-Feldman Doctrine

                                  24          Defendants argue that the Rooker-Feldman Doctrine applies because plaintiff’s complaint

                                  25   challenges the constitutionality of the Child Support Judgment from May 8, 2001. Dkt. No. 17 at

                                  26   10-11. To the extent that plaintiff’s complaint requests that the Court review the illegality of the

                                  27   Child Support Judgment based on fraud and lack of due process, the Court finds that the Rooker-

                                  28   Feldman Doctrine bars the Court’s jurisdiction.
                                                                                          5
                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 6 of 7




                                   1          The Rooker-Feldman Doctrine holds that federal district courts do not have jurisdiction to

                                   2   hear de facto appeals from state court judgments. Noel v. Hall, 341 F.3d 1148, 1155 (9th Cir. 2003).

                                   3   In Noel, the Ninth Circuit held that a de facto appeal exists when a “plaintiff in federal district court

                                   4   complains of a legal wrong allegedly committed by the state court . . . and seeks relief from the

                                   5   judgment of that court.” Noel, 341 F.3d at 1163. Where there is a de facto appeal, a district court

                                   6   must also “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue

                                   7   resolved by the state court in its judicial decision.” Id. at 1158. The Rooker-Feldman Doctrine

                                   8   extends to when a plaintiff’s challenge to a state court’s action involves federal constitutional issues.

                                   9   Dubinka v. Judges of Superior Court of State of Cal. For County of Los Angeles, 23 F.3d 218, 221

                                  10   (9th Cir. 1994) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 484-86

                                  11   (1983)).

                                  12          Plaintiff appears to request that the Court review the legality of the Child Support Judgment
Northern District of California
 United States District Court




                                  13   in FAM063876. See Dkt. No. 22 (plaintiff response to defendants’ Motion to Dismiss requesting

                                  14   the Court dismiss child support because of lack of due process and fraud). However, plaintiff’s

                                  15   request constitutes a de facto appeal. In Carmona, the Ninth Circuit held that plaintiff’s challenge

                                  16   to family court orders was a de facto appeal because plaintiff (1) argued that the family orders were

                                  17   based on an erroneous application of ERISA preemption law and the family court unlawfully

                                  18   reassigned benefits, and (2) requested that the court dismiss the family court orders. Similar to

                                  19   plaintiff’s challenge in Carmona, plaintiff (1) argues that the Child Support Judgment was issued

                                  20   based on defendants’ alleged fraud and despite plaintiff’s denial of due process during family court

                                  21   proceedings, and (2) requests that the Court dismiss the Child Support Judgment. See Dkt. No. 1 at

                                  22   5 (plaintiff complaint stating “fraud” garnishment” of plaintiff’s property, plaintiff never given due

                                  23   process, and defendants charging plaintiff for child support); Dkt. No. 1 at 13, 15 (letters to Superior

                                  24   Court for San Mateo County requesting dismissal of Child Support Judgment because of fraud and

                                  25   lack of due process); Dkt. No. 22 (plaintiff requesting the Court dismiss child support).

                                  26          Therefore, plaintiff complains that the San Mateo court improperly issued the Child Support

                                  27   Judgment because of defendants’ alleged fraud and plaintiff’s lack of due process. See Dkt. No. 1

                                  28   at 51-52 (plaintiff letter to Boyd Tarin’s and Bria Royal stating, “I don’t owe child support or any
                                                                                          6
                                            Case 3:20-cv-06108-SI Document 26 Filed 01/04/21 Page 7 of 7




                                   1   arrears . . . I was unwillingly & unknowingly put into a contract that I never consented to.”).

                                   2   Plaintiff now asks that this Court grant relief from the Child Support Judgment by dismissing

                                   3   plaintiff’s child support obligations. See Dkt. No. 22 at 2 (“The state courts has ignored my contract,

                                   4   so I went to the federal court on this matter.”). This Court lacks jurisdiction to review the Child

                                   5   Support Judgment. See Rucker v. County of Santa Clara, State of California, No. C-2-598, 2003

                                   6   WL 21440151 at *2 (N.D. Cal. June 17, 2003) (holding Rooker-Feldman doctrine barred jurisdiction

                                   7   where plaintiff claimed violation of due process by issuance of allegedly invalid garnishment of

                                   8   disability benefits for child support payments).

                                   9

                                  10                                             CONCLUSION

                                  11          For the foregoing reasons, the Court GRANTS defendants’ Motion to Dismiss for lack of

                                  12   subject matter jurisdiction, DENIES plaintiff’s Motion to Dismiss Child Support, and dismisses
Northern District of California
 United States District Court




                                  13   plaintiff’s complaint. Steel Co. v. Citizens for a Better Env't., 523 U.S. 83, 94 (1998) (holding that

                                  14   when a court determines that it lacks subject matter jurisdiction, its only remaining function is to

                                  15   declare that fact and dismiss the action). The Clerk shall close the file.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 4, 2021

                                  19                                                 ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
